Citation Nr: 1721562	
Decision Date: 06/13/17    Archive Date: 06/23/17

DOCKET NO.  10-41 390	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for cervical spine disorder, to include degenerative arthritis of the cervical spine, including as secondary to service-connected recurrent dislocation of the left shoulder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Robert J. Burriesci, Counsel





INTRODUCTION

The Veteran, who is the appellant in this case, had service from April 1964 to September 1964.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a July 2009 decision of the Regional Office (RO) in Nashville, Tennessee.  During the course of the appeal, the Veteran's claims folder was transferred to the RO in Roanoke, Virginia.

The Veteran was scheduled to appear at a Board hearing in March 2013, but withdraw this request.  As such, the Board will proceed with adjudication.  38 C.F.R. § 20.704(d) (2016).

The Board previously considered this appeal in April 2014 and September 2016, and remanded the issue for further development.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

A cervical spine disorder, to include degenerative arthritis of the cervical spine, did not manifest in service or for many years thereafter and is not casually related to, or aggravated by, active service; nor is any such disorder due to or aggravated by a service-connected disability.


CONCLUSION OF LAW

The criteria for entitlement to service connection for a cervical spine disorder, to include degenerative arthritis of the cervical spine, including on a secondary basis, have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100 , 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

II.  Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred or aggravated during active military service.  38 U.S.C.A. §§ 1110, 1131.  Generally, service connection requires (1) the existence of a present disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

Notwithstanding the lack of evidence of disease or injury during service, service connection may still be granted if all of the evidence, including that pertinent to service, establishes that the disability was incurred in service.  See 38 U.S.C.A. § 1113 (b); 38 C.F.R. § 3.303 (d); Cosman v. Principi, 3 Vet. App. 503 (1992).

Service connection may be established on a secondary basis for a disability that is proximately due to, the result of, or aggravated by a service-connected disease or injury.  38 C.F.R. § 3.310 (a).  Establishing service connection on a secondary basis requires (1) competent evidence (a medical diagnosis) of current chronic disability; (2) evidence of a service-connected disability; and (3) competent evidence that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  Id.; see Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau, 492 F.3d at 1376-77. 

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).

The Veteran seeks entitlement to service connection for degenerative arthritis of the cervical spine, to include as secondary to service-connected recurrent dislocation of the left shoulder.  The Veteran contends that he injured his neck in service at the same time that he injured his shoulder.  

In a statement dated in September 1964, it was reported that the Veteran fell down the barracks stairs and dislocated his shoulder while on active duty training in August 1964.  

Service treatment records reveal that the Veteran was treated for a left shoulder dislocation.  

The Veteran was afforded a VA medical examination in April 1965 with regard to a left shoulder disability.  An orthopedic consultation did not discuss any neck disorder.

The Veteran was afforded a VA medical examination in June 1965 with regard to a left shoulder disability.  Pertinent to the current claim, examination of the neck was reported to be essentially negative.  

The Veteran was afforded a VA medical examination in May 1966 with regard to his left shoulder disability.  Pertinent to the current claim, examination of the neck was noted to reveal no impairment of motion or strength.  

Examination of the neck in September 1966 was negative.

In a statement from a private provider dated in July 1972 the Veteran was noted to have reported aching in the neck.  X-rays of the neck were noted to have been taken by another doctor and to have been reported as negative.  

X-ray examination of the neck in December 1972 revealed the disc spaces to be of normal height.  On the left there was minimal anterior encroachment on the C4 C5 foramen.  An orthopedic examination of the Veteran's neck in December 1972 revealed full range of motion.  

The Veteran was afforded a VA medical examination in May 1974.  The Veteran reported that he had been treated for muscle spasms in his neck and back.  There was no indication of any neck or cervical spine disorder.

The Veteran was afforded a VA medical examination in September 1977.  Pertinent to the current claim, the Veteran was noted to report that he had neck pain.  

In a statement dated in October 1976, Dr. S. reported that the Veteran had been followed since 1972 in which he had lumbosacral strain on a traumatic basis.  The Veteran had neck pain and did have degenerative changes present in his cervical spine.  His work with constant use or change of motion of the neck seemed to aggravate his condition.  

In treatment notes dated in April 1987 the Veteran was noted to be treated for a painful neck radiating to the left shoulder.  The Veteran was diagnosed with cervical spondylosis and radiculopathy.

In a treatment note dated in October 1987 the Veteran was reported to complain of neck pain following excessive motion.  

The Veteran was afforded a VA medical examination in November 1988.  Pertinent to the current claim, the Veteran reported constant pain in the left side of his neck.  

In treatment notes dated in March 1993 and December 1994 the Veteran was reported to complain of neck pain.  

In May 2008 the Veteran complained of neck pain off and on for years.  X-ray of the cervical spine in June 2008 revealed degenerative changes, including osteophytic encroachment on multiple neural foramina bilaterally.  Magnetic Resonance Imaging (MRI) scan of the cervical spine in August 2008 revealed changes of spondylosis with some foraminal narrowing at multiple levels.  There was no disc herniation.  In August 2008 and October 2008 the Veteran was noted to have degenerative disc disease C4-5 and generalized degenerative joint disease cervical spine mild osteoarthritis of the shoulder. 

In a statement dated in October 2008 the Veteran reported that he believed that his neck injury came at the same time as his shoulder injury.  He reported that he did not pursue it because it never bothered him that much.  He stated that he had been suffering with the neck problem for a while and that it had become progressively worse over the years.  

In a statement dated in November 2008 it was noted that a Dr. S. reported that the Veteran had muscle spasms of the neck.  The Veteran's current work was noted to aggravate his neck condition.  Examination revealed decreased range of motion of the neck.  The provider noted that the Veteran was seen at VA in April 1987 for pain when he moved his neck and was noted to have had a dislocated shoulder from 1964.  An MRI in August 2008 was reported confirm spondylosis with some foraminal narrowing at multiple levels.  At C4-5 he had degenerative changes in the Luschka joints producing a moderate narrowing of the foramina bilaterally.  Posterior ridging at that interspace narrowed the sagittal diameter of the canal to 10.6 mm.  There was some posterior ridging at C5-6 and mild bilateral foraminal stenosis.  At C6-7 there was moderate narrowing of the neural foramina bilaterally.  This was more severe on the left.  There was some lateral recess stenosis on the left associated with osteophyte and disc bulging.  There was moderate bilateral foraminal stenosis.  

The Veteran was afforded a VA examination in May 2009.  The examiner noted that the Veteran's record documented neck pain dating back to 1976 associated with arthritic changes to the C-spine on radiographic images.  The Veteran stated that the pain has been chronic but 2 years prior had become much worse without any known aggravating factor or incident.  After examination, the Veteran was diagnosed with multilevel degenerative arthritis of the cervical spine with limitation of motion.  The examiner rendered the opinion that the Veteran's cervical spine condition was less likely as not caused by or a result of his service-connected recurrent dislocation of the left shoulder injury in August 1964.  The examiner noted that review of the claims file revealed evaluations of the left shoulder near the time of the injury and 3 years afterward with documented normal examination of the neck.  There was no evidence in the Veteran's records to suggest that his degenerative disc disease of the c-spine was remotely caused by his left shoulder in service injury. 

In May 2009 and July 2010 the Veteran complained of left neck pain.  

The Veteran was afforded a VA examination in June 2014.  The Veteran was diagnosed with multilevel degenerative disc disease.  The Veteran reported that in 1980 he had neck pain.  He indicated that he sought medical attention in the private sector and was given neck brace.  He had multiple doctor visits between 1980 and 1987 and no other treatments were provided.  The Veteran did not go the VA regarding his neck until about 1987.  At the time of the examination the Veteran's neck pain felt stiff, hard to turn his neck.  He reported that the pain felt like someone hit you real hard; his left hand got stiff.  He controlled the condition with a prescribed analgesic cream and NSAIDs.

It was noted that no neck condition or injury existed per service treatment records or VA medical center record in 1965.

The examiner noted that the Veteran's disability was not at least as likely as not aggravated beyond its natural progression by his service-connected recurrent dislocation of the left shoulder. 

The examiner noted that the diagnosis of multilevel cervical degenerative disc disease with radiculopathy was not disputed.  The Veteran was seen by Dr. S. in 1976 for cervical degenerative disc disease and it existed to date.  The examiner noted that a relationship to the service-connected shoulder condition/dislocation was not found in the medical evidence or on review of medical literature.

The examiner found that the etiology of the cervical degenerative disc disease with radiculopathy was the normal aging process.  The neck pain the Veteran alleged he "probably felt" when the shoulder dislocated and the medical certification alleging neck pain to dislocated shoulder (1987), neck pain was more likely a manifestation of the acute episode and not a neck condition/disorder (degenerative disc disease).  The examiner reported that neck pain can be part of the symptom complex when the shoulder is dislocated.  After a simple dislocation the shoulder typically returns to near normal or normal and the neck pain does not persist.  The last time the Veteran recalled dislocating the shoulder was some 26 years prior.  The examiner noted that the long term sequelae of shoulder dislocation are not chronic neck pain, cervical degenerative disc disease with radiculopathy.  The examiner opined that the Veteran's dislocations were simple, did not result in tissue injury.

The examiner noted that medical literature revealed that degenerative changes to the cervical spine are a part of the normal aging process and are common in the general population beginning as early as the second decade of life.  Individuals over age 65 are at highest risk for developing cervical disc degeneration.  

The examiner reported that service treatment records did not show documentation that the Veteran's neck was injured at the time he dislocated his shoulder or documentation of a neck condition.  Service treatment records revealed that examination of his neck was normal.  

Medical literature was noted to reveal that long-term effects of patients who have sustained a prior shoulder dislocation often develop chronic instability.  In these cases the shoulder ligaments heal too loosely, and the shoulder will be prone to repeat dislocation and episodes of instability.  When younger patients (less than about 35 years old) sustain a traumatic dislocation, shoulder instability will follow in about 80% of patients.  While later on they may not completely dislocate the joint, the apprehension, or feeling of being about to dislocate, may limit their ability to play certain sports.  It was also very possible for a patient to have repeated complete shoulder dislocations when force is applied to the joint.  A small percentage of patients who sustained a dislocated shoulder may develop degenerative arthritis in the shoulder joint as they age.  Complications of a dislocated shoulder may include tearing of the muscles, ligaments and tendons that reinforce the shoulder joint, nerve or blood vessel damage in or around the shoulder joint, susceptibility to re-injury (shoulder instability) if the dislocation was severe or repeated dislocations.  Medical literature regarding prognosis was noted to reveal that in a fairly simple shoulder dislocation without major nerve or tissue damage, the shoulder joint likely will return to a near-normal or fully normal condition.

The examiner noted that the Veteran did not complain of neck pain in June 1965.  A shoulder and neck physical examination was unremarkable.  It was noted that at an orthopedic consult in December 2011 it was explained to the Veteran that his shoulder dislocation did not cause any of his neck problems; problems in the neck would occur if it had been injured at the same time as the shoulder. 

The examiner reported that the Veteran reported that the left shoulder dislocated three times, once during military service and the other times were not associated with military service.  The last time it dislocated was around 1987 or 1988.  He did not recall having neck pain or a neck injury when the shoulder was initially dislocated but stated he probably did have neck pain.

The examiner noted that VA medical record do not reveal residual tissue damage seen on MRI of the left shoulder in April 2004. 

The Veteran was afforded a VA examination in January 2017.  The examiner rendered the opinion that the condition claimed was less likely than not incurred in or caused by the claimed in-service injury, event or illness.  Based on interview and examination of the Veteran, review of his claims file, review of his VA medical records, and review of relevant medical references, the Veteran's cervical spine condition was not incurred during or caused by event or injury during his military service.  Additionally, the Veteran's neck was not injured at the same time his shoulder was injured while he was in the military.  Per the Veteran's own statements he reported he injured his neck on-the-job while during the on-the-job injury while working as a White House Messenger in the mid 1970's.  The examiner found that direct and secondary nexus cannot be reasonably made in this particular case. 

Entitlement to service connection for degenerative arthritis of the cervical spine is not warranted.  The Veteran is currently diagnosed with degenerative disc disease of the cervical spine.  The Board acknowledges that the Veteran suffered a fall in service resulting in a dislocation of the left shoulder.  The Board acknowledges that the Veteran is in receipt of service-connected benefits for recurrent dislocation of the left shoulder.  The Board further acknowledges that the Veteran reports that he believes that his neck injury came at the same time as his shoulder injury and that he did not pursue it because it never bothered him that much.

Notably, however, the record evidence, as discussed in detail above, does not reveal any complaint, diagnosis, or treatment for any neck disorder in service.  Examinations of Veteran's shortly after separation from service do not reveal any neck disorder.  After VA examination the opinion was rendered that the Veteran's cervical spine disorder was due to the normal aging process.  The examiners rendered the opinion that the Veteran's cervical spine disorder was not related to the Veteran's injury in service and was not due to or aggravated by his service-connected left shoulder disability.  The Board finds the opinions of the VA examiners to be most probative because the examiners, in rendering their opinions, provided thorough rationale specifically considering the Veteran's medical records and reports, as well as medical literature.  As such, the Board finds that entitlement to service connection for cervical spine disorder, to include degenerative arthritis of the cervical spine, to include as secondary to service-connected recurrent dislocation of the left shoulder, is denied.


ORDER

Service connection for a cervical spine disorder, to include degenerative arthritis of the cervical spine, to include as secondary to service-connected recurrent dislocation of the left shoulder, is denied.




____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


